           Case 1:19-cv-00021-VSB Document 84 Filed 07/30/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DISH NETWORK L.L.C. and SLING TV
L.L.C.,

                     Plaintiffs,                           Case No. 1:19-cv-00021-VSB

                 -against-

ASIA TV USA LTD. and ASIA TODAY
LTD.,

                     Defendants.



        PLAINTIFFS’ EXHIBIT LIST FOR PRELIMINARY INJUNCTION HEARING

         Plaintiffs DISH Network L.L.C. (“DISH”) and Sling TV L.L.C. (together with DISH,

“Plaintiffs”), by and through their undersigned counsel, hereby submit this list of exhibits that they

intend to offer in support of their affirmative case at the preliminary injunction hearing in the

above-entitled action commencing August 6, 2019 at 10:00 a.m.:

    Plaintiff Ex. # EXHIBIT                                                                                ECF #1

    1               Declaration of Warren Schlichting dated January 2, 2019                                8

    2               Affiliation Agreement dated March 18, 2011                                             8-1

    3               International Affiliation Agreement dated August 1, 2012                               8-2

    4               Guaranty dated March 18, 2011                                                          8-3

    5               Zee TV-DISH Term Sheet                                                                 8-4

    6               Zee Multi-Channel-DISH Term Sheet dated May 13, 2016                                   8-5




1
 For Defendants’ convenience, Plaintiffs identify the ECF numbers of the publicly-filed versions of the
documents on this exhibit list. To the extent any exhibit on this list was filed under seal or in redacted form,
Plaintiffs intend to introduce the unredacted, under seal version of the exhibit at the hearing.


                                                       1
       Case 1:19-cv-00021-VSB Document 84 Filed 07/30/19 Page 2 of 4



Plaintiff Ex. # EXHIBIT                                                             ECF #
7               November 9, 2018 letter to DISH from Asia TV USA Ltd. re Notice of 8-6
                Breach
8               November 13, 2018 letter from DISH to Asia TV USA Ltd. re Notice of 8-7
                Cure of Alleged Breach

9              November 28, 2018 letter from DISH to Asia TV USA Ltd. re Follow-up   8-8

10             December 3, 2018 Notice of Uncured Breach from Asia TV USA Ltd. to 8-9
               DISH

11             December 5, 2018 letter from DISH to Asia TV USA Ltd. re Response to 8-10
               December 3, 2018 Correspondence

12             November 21, 2018 Notice of Breach – Subscriber Reports from Asia TV 8-11
               USA Ltd. to DISH

13             December 5, 2018 Response to November 21, 2018 Correspondence         8-12

14             December 4, 2018 letter from Asia TV USA Ltd. to DISH                 8-13

15             Email string between Bradford Hammer and Akhilesh Gupta dated 8-14
               December 20, 2018 through December 21, 2018 re DISH and Zee

16             Letter from Elyse D. Echtman to Asia TV USA Ltd. dated December 21, 8-15
               2018 re Asia TV USA Ltd. December 4, 2018 Letter

17             Declaration of Warren Schlichting dated January 11, 2019              32

18             Seeking Alpha article dated November 7, 2018 re DISH reports Q3 profit 32-1
               beat, subscriber misses

19             Seeking Alpha article dated August 3, 2018 re DISH Network +5.7% on 32-2
               Q2 beats, Sling subscriber growth

20             Seeking Alpha article re Weak Results                                 32-3

21             Printout of “About Us” section from Zee TV USA Official Website       32-4

22             January 31, 2013 article re Dish Network Hopper With Sling            32-5

23             Business Wire article dated January 13, 2015 re Sling TV Takes Home 32-6
               Top Honors at the 2015 International CES, Wins Engadget’s “Best of the
               Best” Award




                                           2
         Case 1:19-cv-00021-VSB Document 84 Filed 07/30/19 Page 3 of 4



 Plaintiff Ex. # EXHIBIT                                                                  ECF #
 24              Business Wire articled dated February 9, 2015 re Sling TV Launches Live, 32-7
                 Over-the-Top Service Nationwide

 25               Flyer Front re Sling TV                                                       32-8

 26               Business Wire article dated June 2, 2016 re Sling TV and DISH Announce 32-9
                  Landmark Agreement with Zee

 27               Amendment No. 2 to Affiliation Agreement dated as of July 26, 2012     32-10
 28               Printout of “Advertise With Us” section of Zee TV USA Official Website 32-11

 29               Declaration of Christopher Kuelling dated July 9, 2019                        62
 30               Declaration of Michael Schwimmer dated July 8, 2019                           73
 31               Exhibit 1 to the Declaration of Michael Schwimmer                             73-1
 32               Declaration of Warren Schlichting dated July 5, 2019                          74
 33               Letter from Elyse D. Echtman to A. John P. Mancini dated July 1, 2019         61-1
 34               Email from A. John P. Mancini to Elyse D. Echtman dated July 8, 2019          61-2
 35               Seeking Alpha article dated July 29, 2019 re Dish Network sees subs,          N/A
                  revenue decline in Q2 (potential redirect exhibit)
 36               Spreadsheet of A. Gupta Sling TV Account Streaming Location, Device           N/A
                  and IP Address Data from August 2017 – July 2019 (potential redirect
                  exhibit)

       Plaintiffs reserve the right to use additional documents not listed above on cross-

examination, redirect and/or rebuttal. Plaintiffs also reserve the right to supplement and/or amend

this exhibit list, use any exhibit on Defendants’ exhibit list, and use any exhibit not presently in

their possession but that may be obtained later.




                                                   3
         Case 1:19-cv-00021-VSB Document 84 Filed 07/30/19 Page 4 of 4



Dated: July 30, 2019               ORRICK, HERRINGTON & SUTCLIFFE LLP




                                   By:    /s/ Elyse D. Echtman
                                         Elyse D. Echtman
                                         Gregory D. Beaman
                                         51 West 52nd Street
                                         New York, NY 10019
                                         Telephone: (212) 506-5000
                                         Facsimile: (212) 506-5151
                                         Emails: eechtman@orrick.com
                                                   gbeaman@orrick.com

                                         Attorneys for Plaintiffs DISH Network L.L.C.
                                         and Sling TV L.L.C.




                                         4
